Mr. Justice Scott delivered the opinion of the Court. • To the writ of error in this case, the defendants in error interposed a plea, setting up that a writ of execution was issued upon the judgment herein, which was levied upon property and a forthcoming bond given and forfeited, and so returned by the sheriff. To which plea there was a demurrer and joinder. As heretofore several times held in this Court, under such circumstances, a writ of error does not lie to the original judgment. (Phillips et al. vs. Wills, Pease & Co., 14 Ark. R. 595; Daugherty vs.. McDonald, ib. 597, and other cases since decided. The demurrer will therefore be, overruled, and the writ of error quashed at the costs of the plaintiff in error. . Absent, Mr. Justice Hanly.